              IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

LETESSA RUSSELL, INDIVIDUALLY,
AND AS NATURAL MOTHER AND NEXT
FRIEND OF N.R., A MINOR                                                     PLAINTIFFS

VERSUS                                            CAUSE NO. 3:17-cv-154-WHB-JCG

WAYNE COUNTY SCHOOL DISTRICT
AND TOMETTE YATES, INDIVIDUALLY;
DENEIECE KELLAMS, INDIVIDUALLY; AND
JOHN OR JANE DOES 1-10                                                   DEFENDANTS

                           NOTICE OF ENDORSEMENT


        Pursuant to the ECF Administrative Procedures, I hereby certify that I endorse the

inclusion of my signature on the following document: Defendants’ Motion in Limine No.

2 to Bar Plaintiff’s Evidence, Testimony, and References to Defendants’ Conduct as

“Physical Abuse”, “Vicious Beatings”, “Assault”, “Battery”, “Hit”, “Strike”, “Rap”, or

use of “Wooden Sticks”, Etc. [Dkt. 297] which was filed electronically on February 28,

2019.

        RESPECTFULLY submitted this the 4th day of March, 2019.


                                            WAYNE COUNTY SCHOOL DISTRICT

                                            By: /s/ Lindsey O. Watson
                                                John S. Hooks, MS Bar No. 99175
                                                Lindsey O. Watson, MS Bar No. 103329
                                                Adams and Reese LLP
                                                1018 Highland Colony Parkway, Suite 800
                                                Ridgeland, Mississippi 39157
                                                Telephone: 601.353.3234
                                                Facsimile: 601.355.9708
                                                E-mail: john.hooks@arlaw.com
                                                lindsey.watson@arlaw.com
                                                For Defendant Wayne County School District




55019629
                                CERTIFICATE OF SERVICE

        I, Lindsey O. Watson, do hereby certify that I have served a true and correct copy of the

above and foregoing document via the Court’s CM/ECF system, which transmitted a copy to all

counsel of record.

Dated: March 4, 2019.


                                                       s/ Lindsey O. Watson
                                                       Lindsey O. Watson




55019629
